DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Closest US Patent/US Patent Publication Prior Art
Adams, US 8,838,587 recited in paper #20220222 mailed February 25, 2022, is the closest prior art. Forward/backward citations of Adams failed to reveal closer prior art. A US patent publication of Adams is not on record- no forward citations are available for review. Adams alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Cao et al., PTO-892 Item U “Impact of an “online-to-store” channel on demand allocation, pricing and profitability,” discloses: Many retailers have adopted a multi-channel approach to better target different customer segments in order to increase profitability. A number of major retailers have recently begun to offer an "online-to- store" channel to allow for more flexibility and convenience for their shoppers with the objective of increasing overall demand. However, adding such a channel could cause cannibalization among the existing channels. At the same time, this new channel can add to the operating cost, as the retailer might incur extra handling costs to have the products available at the store for customer pickup. As such, retailers need to carefully evaluate these tradeoffs so as to select the appropriate products to be offered through this new channel.
Cao alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deka et al., PTO-892 Item V “A Conceptual Model for Determining Factors Influencing Online Purchasing Behavior,” discloses: Researchers have been exploring online consumer behavior for many years and two widely accepted views stand out in the e-commerce literatures: consumer-oriented and technology-oriented view. The consumer-oriented view places focus on consumers’ salient beliefs about online shopping, whereas the technology-oriented view studies the impact of website design and usability on consumers’ behavior. Most of the researches are based on Technology Acceptance Model (TAM) and the Theory of Planned Behavior to understand the behavior of online consumers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 28, 2022